DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Foreign priority in the parent application 17/471178 claims CN201921815938.3 with the filing 10/25/2019 cannot be claimed. Therefore, the rejection under Liu et al. US 11187241 still stands. 

Response to Arguments
Applicant’s arguments with respect to claim objections and 35 USC 112 (b) rejections have been fully considered and are persuasive.  The objections and 35 USC 112 (b) rejections of 6/2 has been withdrawn. 
Applicant's arguments with regards to 35 USC 102 and 35 USC 103 have been fully considered but they are not persuasive. The prior art Liu US 11187241 can still be used since applicant cannot claim priority back to 10/25/2019. 
The rejection is updated below and made final necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, and 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu et al. US 11187241.
Regarding claim 1, Liu discloses:
A neck fan (Fig 1), comprising: 
an arc-shaped shell (10), configured to be worn around a neck of a user (Col 4, line 8-10), 
wherein the arc-shaped shell comprises a first portion (11) configured to be worn around a side of the neck (This limitation is functional language for the shell portion, MPEP 2114(I-II)) and 
a second portion (13) configured to be worn around another side of the neck  (This limitation is functional language for the shell portion, MPEP 2114(I-II)); 
each of the first portion and the second portion comprises a wall (Fig 3: 151 and 152) defining a receiving space (Fig 4: 231), and the wall comprises a first side wall (Fig 3: 151) close to the neck and a second side wall (152) connected to and opposite to the first side wall (151 and 152 are opposite and connected); 
and each of the first side wall and the second side wall defines a plurality of air inlets (115 and 114), at least one of the first side wall and the second side wall defines a plurality of air outlets (32 and 232), and the plurality of air inlets and the plurality of air outlets are communicating with the receiving space (231 communicates with 115, 114, 232, and 32); 
at least two fan assemblies (21), wherein one of the at least two fan assemblies is received in the receiving space of the first portion and wherein another of the at least two fan assemblies is received  in the receiving space of the second portion (21 is in 231 in both portions 11 and 13), 
wherein each of the at least two fan assemblies is configured to guide air from the plurality of air inlets of the first side wall and the second side wall of a respective portion to the plurality of air outlets of the respective portion (Air flows from 115 and 114 through 231 and then out 32 and 232), 
wherein, each of the first portion and the second portion comprises a cover (Fig 3: 135); 
the cover is disposed on a side of the second side wall away from the first side wall and corresponds to the plurality of air inlets (135 is on152 side and corresponds to 115); and 
a gap (Fig 7: gap between 135 and 133) is defined between an edge of the cover and the second side wall and is communicated with the plurality of air inlets (Air communicates between 135 and 133 and the inlet).
Regarding claim 2, Liu discloses:
at least one partition (Fig 4: 40), received in the receiving space and dividing the receiving space into at least two receiving sub- spaces (231 and 233);
wherein the at least two fan assemblies are received in the at least two receiving sub-spaces respectively (Fan are in 231 of portion 11 and portion 13), and 
each of the at least two fan assemblies is configured to guide air from the plurality of air inlets of a respective receiving sub-space to the plurality of air outlets of the respective receiving sub-space (Air flows from 115 and 114 through 231 and then out 32 and 232).
Regarding claim 3, Liu discloses:
an electronic control assembly (Fig 4: 50, 55, 90), which comprises a battery (50) and a printed circuit board (55); wherein each of the at least one partition comprises a partition body (40), a first guiding portion (42), and a second guiding portion (41); and the partition body and the second guiding portion cooperatively define a receiving chamber (233), and at least a part of the electronic control assembly is received in the receiving chamber (50, 55, and 90 in 233).
Regarding claim 4, Liu discloses:
wherein, the battery of the electronic control assembly is at least partially received in the receiving chamber (50 is within 233); or the printed circuit board of the electronic control assembly is at least partially received in the receiving chamber (55 is within 233); or the battery and the printed circuit board of the electronic control assembly are both received in the receiving chamber (50 and 55 is within 233).
Regarding claim 5, Liu discloses:
wherein each of the at least two fan assemblies comprises a driving shaft (Fig 15: 310) and a fan blade assembly (20) mounted on the driving shaft (20 on 310); 
wherein, the driving shaft extends from the first side wall towards the second side wall (Fig 15: 310 extends between both sidewalls).
Regarding claim 6, Liu discloses:
wherein each of the at least two fan blade assemblies is a turbine blade assembly (Fig 3: 20); and 3Appl. No. 17/585,594Response to Non-Final Office Action dated March 30, 2022Attorney Docket No.: 389-PAUS2210091the turbine blade assembly includes a turbine fan (Fan blades of 20), and the turbine fan defines two inlet windows corresponding to the air inlets of the first side wall and the second side wall respectively (115 and 114).
Regarding claim 7, Liu discloses:
wherein the plurality of air outlets are defined in the first side wall (32 and 232 are in 151), and the plurality of air outlets are located between the plurality of air inlets in the first side wall and the plurality of air inlets in the second side wall along an extending direction of the driving shaft (114 and 115 have the outlets 32 and 232 in between them axially).
Regarding claim 10, Liu discloses:
A neck fan (Fig 1), comprising: 
an arc-shaped shell (10), configured to be worn around a neck of a user (Col 4, line 8-10), 
wherein the arc-shaped shell comprises a first portion (11) configured to be worn around a side of the neck (This limitation is functional language for the shell portion, MPEP 2114(I-II)) and 
a second portion (13) configured to be worn around another side of the neck  (This limitation is functional language for the shell portion, MPEP 2114(I-II)); 
each of the first portion and the second portion comprises a wall (Fig 3: 151 and 152) the wall defines a receiving space (Fig 4: 231), 
a plurality of air inlets (114 and 115) communicating with the receiving space (114 and 115 communicates with 231), 
and a plurality of air outlets (232 and 32) communicating with the receiving space (232 and 32 communicates with 231); 
at least one partition (Fig 4: 40), received in each of the receiving spaces and dividing each of the receiving spaces into at least two receiving sub- spaces (231 and 233);
wherein the at least two receiving sub-spaces are distributed along an extension direction of the arc-shaped shell (Fan are in 231 of portion 11 and portion 13); and 
at least two fan assemblies, wherein one of the at least two fan assemblies is received in the at least two receiving sub-spaces respectively and configured to guide air to flow from the plurality of air inlets to the plurality of air outlets (Air flows from 115 and 114 through 231 and then out 32 and 232); 24
wherein the at least one partition and the wall cooperatively define an air duct (231); and 
a cross-sectional area of the air duct (Fig 4: Cross sectional area of 231) of the first portion is decreased along a direction from the first portion to the second portion (Cross section decreases from fan end to other end), and/or a cross-sectional area of the air duct of the second portion is decreased along a direction from the second portion to the first portion (Cross section decreases from fan end to other end); and 
wherein each of the first portion and the second portion comprises a cover (Fig 3: 135); 
the cover is disposed on a side of the wall away from neck and corresponds to the plurality of air inlets (135 is on152 side and corresponds to 115); and 
a gap (Fig 7: gap between 135 and 133) is defined between an edge of the cover and the side of the wall away from the neck and is communicated with the plurality of air inlets (Air communicates between 135 and 133 and the inlet).
Regarding claim 14, Liu discloses:
wherein the first portion has a connecting end (End of 11 that connects to 121) connected to the second portion and a free end (End of 11 that has the inlets) away from the connecting end; 
the second portion has another connecting end (End of 13 that connects to 121) connected to the first portion and another free end away (End of 13 that has the inlets) from the another connecting end; 
each of the at least two fan blade assemblies comprises a plurality of fan blades configured to rotate to generate an air flow (Fig 33: Fan blades in the assemblies), 
an outer diameter of the fan blades adjacent to the connecting end is less than an outer diameter of the fan blades adjacent to the free end (Fig 33: diameter of fan assembly near the narrow connecting end has a smaller outer diameter), and 
an outer diameter of the fan blades adjacent to the another connecting end is less than an outer diameter of the fan blades adjacent to the another free end (Fig 33: diameter of fan assembly near the narrow connecting end has a smaller outer diameter).
Regarding claim 15, Liu discloses:
wherein the first portion has a connecting end (End of 11 that connects to 121) connected to the second portion and a free end (End of 11 that has the inlets) away from the connecting end; 
the second portion has another connecting end (End of 13 that connects to 121) connected to the first portion and another free end away (End of 13 that has the inlets) from the another connecting end; 
a size of the first portion is reduced along a direction from the free end to the connecting end; and a size of the second portion is reduced along a direction from the another free end to the another connecting end  (Cross section decreases from fan end to other end).
Regarding claim 16, Liu discloses:
wherein the wall comprises a first side wall (Fig 3: 151) close to the neck and a second side wall (152) connected to and opposite to the first side wall (151 and 152 are opposite and connected) to define the receiving space (151 and 152 define 231); 
each of a side of the first side wall facing the neck and a side of the second side wall facing away from the neck defines the plurality of air inlets (115 and 114 on both side walls 151 and 152); and
the at least two fan assemblies are configured to direct air from the plurality of air inlets of the respective receiving sub-spaces to the plurality of air outlets of the respective receiving sub-spaces (Air flows from 115 and 114 through 231 and then out 32 and 232).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 11187241 in view of Strauss US 5802865.
Regarding claim 8 and 11, Liu discloses:
wherein the plurality of air outlets are distributed along an extension direction of the arc- shaped shell (Fig 3: 32 and 232 extend along a direction of the shell). 
However, Liu is silent as to:
at least one of sizes, shapes and distances between every two adjacent air outlets of the plurality of air outlets vary along the extension direction of the arc-shaped shell in a predetermined manner.
From the same field of endeavor, Strauss teaches: 
at least one of sizes, shapes and distances between every two adjacent air outlets of the plurality of air outlets vary along the extension direction of the arc-shaped shell in a predetermined manner (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the holes to change the sizes to promote cooling (Col 3, line 54).
Regarding claim 9 and 12, Liu discloses:
wherein the extension direction comprises a first extension direction and a second extension direction (Fig 3: extension direction are from the free end of each 11 and 13); 
However, Liu is silent as to:
the first extension direction is a direction extending from the first portion to the second portion, and the sizes of the plurality of air outlets defined in the first portion are reduced along the first extension direction; and 
the second extension direction is a direction extending from the second portion to the first portion, and 
the sizes of the plurality of air outlets defined in the second portion are reduced along the second extension direction.
From the same field of endeavor, Strauss teaches:
the first extension direction is a direction extending from the first portion to the second portion, and the sizes of the plurality of air outlets defined in the first portion are reduced along the first extension direction; and the second extension direction is a direction extending from the second portion to the first portion, and the sizes of the plurality of air outlets defined in the second portion are reduced along the second extension direction (Fig 1, Col 5, line 14-16: Holes 150 get larger towards the end of the both side of the neck device).
This claim modification is covered by claim 9.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. US 11187241 in view of Lee US 20170370596.
Regarding claim 13, Liu discloses:
wherein each of the plurality of air outlets is a strip-shaped air outlet (232 and 32); 25
However, Liu is silent as to:
an extension direction of the strip-shaped air outlet is inclined in a preset angle relative to the extension direction of the arc-shaped shell.
From the same field of endeavor, Lee teaches: 
an extension direction of the strip-shaped air outlet is inclined in a preset angle relative to the extension direction of the arc-shaped shell (Fig 2: Angle portion of the shell in the extension direction).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Liu to have a curved angle portion to fit comfortably in contact with the wearer’s shoulders (Par 46)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159. The examiner can normally be reached 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.M./Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745